—In an action, inter alia, to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Hart, J.), dated May 17, 2002, which, inter alia, granted the plaintiff’s motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff established his prima facie entitlement to summary judgment on the issue of liability by presenting undisputed proof that the defendants’ vehicle proceeded into an intersection, which was controlled by a stop sign, and failed to yield the right-of-way to his approaching vehicle in violation of Vehicle and Traffic Law § 1142 (a) (see Botero v Erraez, 289 AD2d 274, 275 [2001]; Ponticello v Wilhelm, 249 AD2d 459 [1998]; Dellavecchia v Zorros, 231 AD2d 549 [1996]). In response to that showing, the defendants failed to establish the existence of a triable issue of fact (see Szczotka v Adler, 291 AD2d 444 [2002]; cf. Breslin v Rudden, 291 AD2d 471, 472 [2002]; Le Claire v Pratt, 270 AD2d 612 [2000]).
Accordingly, the Supreme Court properly granted the plaintiff’s motion for summary judgment on the issue of liability. Santucci, J.P., Peuerstein, McGinity and Schmidt, JJ., concur.